Case 2:20-cv-00374-SMJ   ECF No. 49-2   filed 04/15/21   PageID.773 Page 1 of 3




                                                                                  9
Case 2:20-cv-00374-SMJ   ECF No. 49-2   filed 04/15/21   PageID.774 Page 2 of 3




                                                                                  10
Case 2:20-cv-00374-SMJ   ECF No. 49-2   filed 04/15/21   PageID.775 Page 3 of 3




                                                                                  11
